[exhibit103001.jpg]
EXECUTION COPY FIRST AMENDMENT TO STOCKHOLDER'S AGREEMENT This FIRST AMENDMENT
(this "Amendment") to STOCKHOLDER'S AGREEMENT is entered into as of January 14,
2020 by and between Safehold Inc., a Maryland corporation (the "Company"), and
iStar Inc., a Maryland corporation ("iStar"). Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Existing
Stockholder's Agreement (defined below). RECITALS WHEREAS, in connection with
the decision by the Company and iStar to expand their relationship beginning in
January 2019, the Company and iStar entered into certain agreements including
the Stockholder's Agreement, dated as of January 2, 2019 (the "Existing
Stockholder's Agreement"); WHEREAS, since January 2019, the Company has
significantly grown its portfolio of ground leases and increased its share price
and total shareholder return, in large part due to the efforts of iStar, as the
Company's external manager; WHEREAS, the Company and iStar believe that it is
advisable and in their respective best interests to extend the terms of certain
of the arrangements between them with the objective of building on the success
achieved to date and enhancing the Company's prospects for continued
achievement; and WHEREAS, in light of the foregoing, the parties to the Existing
Stockholder's Agreement desire to amend the Existing Stockholder's Agreement as
set forth herein. NOW THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows: 1. Amendment. The reference to "the second anniversary of this
Agreement," in the first sentence of the introductory paragraph in Section 3.4
of the Existing Stockholder's Agreement is hereby amended to say "June 30,
2022." Accordingly, such introductory paragraph, as so amended, shall read as
follows: "Section 3.4. Standstill. iStar agrees that prior to June 30, 2022,
except as permitted by this Agreement or by the Investor Unit Purchase Agreement
or with the prior written consent of the independent directors of the Company,
neither iStar nor any of its Affiliates will, and iStar will cause each of its
Affiliates not to, directly or indirectly in any manner:" 2. Governing Law. This
Amendment and the rights and obligations of the parties under this Amendment
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York without regard to conflicts of law principles to the
contrary.



--------------------------------------------------------------------------------



 
[exhibit103002.jpg]
3. Conflict. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Existing Stockholder's Agreement,
such conflict shall be resolved in favor of the terms and conditions of this
Amendment and the Existing Stockholder's Agreement shall be construed
accordingly. 4. Ratification. Except as modified hereby, the Existing
Stockholder's Agreement remain in full force and effect in accordance with its
terms and is hereby ratified and confirmed in all respects. 5. Counterparts.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which constitute one and the same instrument. 6.
Facsimile/PDF Signatures. In order to expedite the transaction contemplated
herein, telecopied, facsimile, or .pdf (exchanged via e-mail) signatures may be
used in place of original signatures on this Amendment. The parties intend to be
bound by the signatures on the telecopied, facsimile or pdf document, are aware
that the other parties will rely on the telecopied, facsimile or .pdf
signatures, and hereby waive any defenses to the enforcement of the terms of
this Amendment based on the form of signature. 7. Binding Effect. This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and permitted assignees.
[Remainder of page intentionally left blank. Signature page follows.] - 2 -



--------------------------------------------------------------------------------



 
[exhibit103003.jpg]
IN WITNESS WHEREOF, the undersigned hereto have duly executed this First
Amendment to Stockholder's Agreement as of the day and year first above written.
SAFEHOLD INC. /s/ Jay Sugarman Name: Jay Sugarman Title: Chief Executive Officer
iSTAR INC. /s/ Marcos Alvarado Name: Marcos Alvarado Title: President



--------------------------------------------------------------------------------



 